Title: James Madison to Nicholas P. Trist, 13 January 1827
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Jany. 13. 1827
                            
                        
                        I forgot to comply with a request of Mr. Monroe, that the last letter of Mr. Bernard might be sent back to
                            him, which had been requested by Mr B. Be so good as to put it under cover for him, and forward it by mail to
                            Fredericksburg: unless there be something in the letter making it improper. I recollect nothing of such a character.
                        
                            
                                J. M
                            
                        
                    